Citation Nr: 0802059	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-19 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for cystic kidney 
disease, to include as secondary to service-connected 
hypertension.  

2.  Entitlement to service connection for atypical chest 
pain, to include as secondary to service-connected 
hypertension.  

3.  Entitlement to an increased evaluation for herpes 
simplex, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1971 to July 
1973.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in his May 2005 VA Form 9, the appellant 
asserted that he had a kidney disorder directly related to 
service.  In December 2007, the appellant's representative 
contended that a kidney disorder and atypical chest pain were 
related to his service-connected hypertension.  

The Board notes that in correspondence received in February 
2006, the appellant stated that he had had recent kidney 
surgery at a VA Medical Center (VAMC).  The records in 
association with kidney surgery have not been associated with 
the claims file.  

In addition, the Board notes that the appellant underwent VA 
examinations in August 2003.  The impression of chest x-ray 
examination with tortuous aorta, linear atelectasis/fibrosis 
in the right middle lobe, and calcified granulomas.  The 
examiner opined that it was not as likely as not that 
hypertension caused cardiac disease, noting echocardiogram 
showed no ischemia.  The examiner's credentials, that is, 
R.N., P.A.C., D.O., M.D., etc., have not been associated with 
the reports of examination.  

In regard to herpes simplex, the Board notes an evaluation in 
excess of 10 percent for herpes simplex was denied by the 
Board in June 2003.  In October 2003, the appellant stated 
that he had had an outbreak in July 2003 and another in 
September 2003.  In April 2004, he stated that he had 
outbreaks on areas to include the upper torso and buttocks, 
as well as the genitals.  

On VA examination in October 2003, multiple nontender penile 
scars approximately 1 mm in size were noted to be inactive.  
A November 2003 record reflects that he has been prescribed 
Acyclovir, and in August 2004, it was noted that he requested 
a refill for possible future outbreaks.  No recent outbreaks 
were noted in November 2003, August 2004, and April 2005.  A 
February 2004 record notes that examination revealed a 
circumcised penis with no pathology and the scrotum was 
clean.  A December 2004 treatment record notes a history of 
genital herpes and that he took Acyclovir as necessary for 
outbreaks occurring two to three times per year; no outbreak 
was noted.  An August 2005 record reflects that Acyclovir was 
prescribed.  The prescription was for 180 tablets for 45 
days.  

The Board notes that under 38 C.F.R. § 4.118, Diagnostic Code 
7815, pertaining to Bullous disorders, a 30 percent rating is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  For a 
60 percent rating, more than 40 percent of the entire body 
must be affected or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Further development is 
necessary in order to determine the degree of impairment due 
to herpes simplex.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the records in 
association with kidney surgery in 
February 2006 from the VAMC in Kansas 
City.  Any records obtained should be 
associated with the claims file.  

2.  The AOJ should return the claims file 
to the VA examiner who performed the 
August 2003 examinations.  The AOJ should 
request that the examiner identify his 
medical credentials.  

3.  The AOJ should schedule the appellant 
for a VA examination to determine the 
degree of impairment due to herpes 
simplex.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
conducted.  The AOJ should request that 
the examiner provide an opinion as to the 
areas affected by herpes simplex, to 
include both exposed areas, if any, and 
unexposed areas.  The AOJ should request 
that the opinion be expressed in terms of 
percentage of the area affected and/or 
percentage of the body affected, and 
whether the appellant requires constant or 
near-constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12-month period, or 
requires systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or 
more, but not constantly, during the past 
12 months.  A complete rationale should 
accompany all opinions provided.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

